— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 21, 1977, convicting him of petit larceny, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned cousnel that there are no meritorious grounds which could be raised on this appeal *603(cf. Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814). Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.